Citation Nr: 0515007	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  99-06 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle injury, including the foot, hip, and leg.  

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The appellant had active service from November 1966 to 
November 1968.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Jackson, 
Mississippi, VA Regional Office (RO).   

This case has previously come before the Board.  In October 
2000, the issue of whether new and material evidence had been 
presented to reopen the claim of entitlement to service 
connection for residuals of a left ankle injury, including 
the foot, hip, and leg, and entitlement to service connection 
for a disability of the right foot, ankle, leg, hip, and 
lower back was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  In a 
September 2002 Board remand, the Board reopened the claim for 
service connection for residuals of a left ankle injury, 
including the foot, hip, and leg.  The Board noted that the 
issue pertaining to the right ankle had been withdrawn.  In 
an October 2003 Board remand, the Board noted that the 
appellant had withdrawn the claim pertaining to the right 
lower extremity and the issues of entitlement to service 
connection for residuals of a left ankle injury, including 
the left foot, hip, and leg, and entitlement to service 
connection for a low back disorder were remanded to the AOJ 
for additional development.  The case has been returned to 
the Board for further appellate review.  

The appellant was afforded a personal hearing before a 
hearing officer at the RO in April 1999.  A transcript of the 
hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  A twisted left ankle was noted during service.  At 
separation, the lower extremities and feet were normal.  A 
chronic left ankle injury was not manifest in service and 
there are no residuals to the left foot, hip, or leg if an 
in-service twisted left ankle.  Arthritis was not shown 
within the initial post-service year.  

2.  A low back disability was not manifest in service and is 
not related to an in-service event.  Arthritis was not shown 
within the initial post-service year.  


CONCLUSIONS OF LAW

1.  Residuals of an in-service left ankle injury, including 
the foot, hip, and leg, were not incurred in or aggravated by 
service and arthritis may not be presumed to have been so 
incurred.  38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).

2.  A low back disability was not was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been so incurred.  38 U.S.C.A. § 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service entrance examination report shows the appellant's 
lower extremities, feet, spine and musculoskeletal system 
were normal.  A November 1967 record of treatment reflects he 
was seen for conjunctivitis.  A crossed out section of the 
record references 800 pounds having been dropped on the left 
foot; it was noted that the entry was error.  A November 1967 
record of treatment notes a twisted left ankle.  Pain over 
the medial malleolus was noted.  There was no swelling, 
discoloration, or deformity.  The record notes he was 
returned to duty.  The July 1968 separation examination 
report shows the lower extremities, feet, spine and 
musculoskeletal system were normal.  His lower extremities 
were assigned a physical profile of "1."  On the 
accompanying medical history, he denied having or having had 
foot trouble.  He indicated he had or had had cramps in his 
legs and recurrent back pain.  

In correspondence dated in November 1976, the appellant 
stated while standing atop a sand bunker during service, he 
twisted his left ankle when he fell and broke his fall with 
his left leg.  He added that his ankle was swollen, that the 
doctor told him it was sprained, and that he was unable to 
walk without an assistive device for several days.  He stated 
that the doctor returned him to duty but that he was unable 
to engage the clutch on the truck he drove and that his 
Sergeant gave him bed rest.  He added that he had been 
treated for ankle pain since that time.  

Private medical records, dated between October 1980 and May 
1984 are silent for left ankle complaints.  In January 1985, 
he complained of the left foot hurting for the past two 
weeks.  In May 1992, he reported a one-week history of left 
ankle swelling.  He reported hat he had injured the ankle in 
Vietnam.  In July 1992, he reported a sand bag injury.  He 
had no pain or swelling prior to one month earlier, but he 
had limped on the extremity for 25 yeas.  Diagnoses were left 
ankle synovitis and to rule out gouty arthritis.  

In July 1992, left ankle arthritis was diagnosed.

An August 1992 private treatment record notes the appellant's 
complaints of left ankle and foot pain.  He stated that it 
had been a problem for many years and had recently become 
worse.  He reported that he had injured the ankle in Vietnam.  
The assessment was tarsal tunnel syndrome.  In September 
1992, he under went a release of the tarsal ligament and 
decompression of the posterior tibial nerve.  

A September 1992 letter from the appellant's private 
physician notes complaints of left ankle pain for one week 
after falling off a rail at work.  The physician opined that 
the appellant's Vietnam left ankle injury was aggravated by 
the injury at work.  

The impressions on VA examination in October 1992 were 
history of a severe sprain of the left ankle and 
postoperative tarsal tunnel release in the left foot.  
Bursitis of the left greater trochanter and ischial 
tuberosity were noted.  

An April 1993 private medical report notes a history of a 
left ankle injury in Vietnam in 1967.  The appellant stated 
that is had been a severe injury requiring surgery and 
casting.  Complaint of pain on the lateral aspect of the left 
hip was noted.  X-ray examinations were noted to show no 
abnormality of the foot, ankle, or hip.  The impressions were 
pain and limitation of motion in the left ankle, secondary to 
an injury in May 1992, which was superimposed on a previous 
injury of the ankle; and evidence of trochanteric bursitis of 
the left hip.  

An August 1994 report notes the appellant's complaints of 
left ankle pain since 1992, when he twisted his left ankle 
while at work. The assessment was degenerative joint disease 
of the ankle.  A hallux valgus on the left foot was noted, as 
well as saphenous nerve entrapment versus anterior tibial 
tendonitis.  An April 1996 private treatment record reflects 
diagnoses of left foot pain, bilateral hallux valgus, and 
status post tarsal tunnel release on the left.  

In an April 1999 statement, the appellant's son stated that 
his father had had problems with his ankle for many years.  
He added that his dad had been living with his pain all of 
his life.

At a personal hearing in April 1999, the appellant testified 
that while building sand bunkers to protect the unit from 
incoming enemy mortar attack, he fell off one of the bunkers 
and twisted his left ankle.  Transcript at 4 (April 1999).  
He added that he it had been bothering him ever since.  Id. 
at 5.  He stated that shifting weight to favor his left leg 
caused a back disorder.  Id at 7.  

In a May 2000 VA examination report, the examiner noted the 
appellant walked with a metal cane and that he wore a back 
and knee brace.  Symptom over-reporting was noted to possibly 
be related to pending claims.  

In February 2001, electromyography (EMG) showed mild 
denervation changes.  The impression was mild slowing in 
several nerve segments, which could indicate mild peripheral 
neuropathy, and probably left L4-L5 radiculopathy.  

A private report of magnetic resonance imagaing (MRI), dated 
in June 2002, reflect degenerative disc disease with a slight 
left sided disc protrusion at L5-S1 causing neural foraminal 
stenosis.  

A September 2003 private record notes arthritis in the left 
ankle and heel.  

The appellant underwent VA examinations in March 2003.  The 
examiner reviewed the claims file.  The diagnoses were 
chronic low back pain, sciatica, left due to degenerative 
joint disease of the lumbar spine; chronic left hip pain, 
residuals of traumatic bursitis; chronic left ankle pain, 
status post tarsal tunnel syndrome surgery in 1992, with 
residual pain, chronic pain in the toes, bilaterally; 
peripheral neuropathy; and mild levoscoliosis of the lumbar 
spine with multi-level degenerative disc disease, mild to 
moderate, with associated spondylitic changes with the lumbar 
spine.  The examiner added that service records showed that 
the appellant was treated for a 'twisted ankle' in November 
1967, given pain pills, and released to regular duty.  He 
noted that the separation examination in 1968 was normal.  
The examiner stated that the appellant's left foot, left hip, 
left leg, and low back disorder were not at least as likely 
as not related to residuals of an in-service 'twisted ankle' 
condition.  

VCAA

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in February 2004.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice, which was adequate.  The December 2004 
supplemental statement of the case constituted subsequent 
process.  The appellant was advised to submit any evidence in 
his possession in support of the claim in the October 2003 
Board remand.  The appellant has not shown how any error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App.  April 14, 2005).  The Board notes 
that the evidence received in May 2004 is not material to the 
claims.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2004).  Service connection may also be granted for 
arthritis when it is manifested to a compensable degree 
within one year following discharge from active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

In order to establish service connection the evidence must 
show a disability due to a disease or injury related by 
competent evidence to service.  Essentially, the appellant 
asserts that he has residuals of a twisted left ankle in 
service, resulting in a left foot, hip, leg, and low back 
disorder.  

In this case, service connection is not warranted.  The Board 
notes that service medical records reflect a twisted left 
ankle during service.  At separation in 1968, however, the 
lower extremities, including the feet, were normal.  
Furthermore, the March 2003 VA examiner specifically stated 
that it was not at least as likely as not that a left foot, 
ankle, hip, or back disorder were related to the in-service 
injury.  As to the private examiner's opinion to the effect 
that an in-service left ankle injury was aggravated by a 
post-service work injury, the Board notes that the post-
service work injury is not at issue.  The opinion and any 
implied opinion contained therein are of diminished value as 
the examiner neither reviewed the claims file nor provided a 
thorough rationale in support thereof.  The Board notes the 
examiner initially evaluated the appellant's left ankle in 
1992, many years post service.  

The Board notes that the appellant has asserted that he 
twisted his left ankle while in combat, raising the potential 
applicability of 38 U.S.C.A. § 1154.  The Board accepts that 
there was an in-service left ankle injury.  Regardless, at 
issue is a nexus between a current disability of the left 
lower extremity or low back and service, not whether the in-
service injury occurred.  As noted, at separation his lower 
extremities, feet, and spine and musculoskeletal system were 
normal and the competent medical opinion specifically states 
that the current left lower extremity disorders and back 
disorder is more likely not related to service.  

To the extent that the appellant has asserted continuity of 
symptomatology since separation, a layman is competent to 
report that he has had pain continuously since an in-service 
injury or since service.  Competence and credibility, 
however, are to be distinguished.  The separation examination 
was normal, tending to establish that the in-service injury 
resolved.  Furthermore, although the regulatory standard is 
continuity of symptoms, in the merits context, lack of 
evidence of treatment may bear on the credibility of the 
evidence of continuity.  Savage v. Gober 10 Vet. App. 488 
(1997).  In this regard, the appellant's history has been 
inconsistent.  Treatment records in the early 1980s are 
silent.  In January 1985, he complained of pain of only one 
week's duration and in May 1992, he reported a one-week 
history of swelling.  In July 1992, he reported that pain had 
begun one month earlier, although there was a longer history 
of limping.  The Board finds that the cumulative record, 
including lay testimony and statements, are against a finding 
of continuity of symptomatolgy.  

The Board notes the appellant's statements to the effect that 
at the time of the in-service injury, the left ankle was 
swollen, and required surgery and casting.  The Board finds 
the contemporaneous medical records showing no swelling, 
discoloration, or deformity, and that he was returned to full 
duty to be more probative.  As to the notation in November 
1976 in regard to an 800 pound weight having been dropped on 
the left foot, the Board notes that that part of the record 
was clearly meant to be eliminated and was noted to be in 
error.  Regardless, the appellant has not asserted such in 
regard to his claim.  

In sum, the evidence shows that the appellant did not have a 
chronic left ankle, foot, hip, leg, or low back disorder 
during service, that he did not have arthritis of the left 
ankle, foot, hip, leg, or low back disorder within one year 
of separation from service, and that his left ankle, foot, 
hip, leg, or low back disorder disorders are not otherwise 
related to active service.  Therefore, a left ankle, foot, 
hip, leg, or low back disorder were not incurred in or 
aggravated by service, nor may it be presumed that arthritis 
of the left ankle, foot, hip, leg, or low back disorder was 
incurred in service.  The Board concludes that the March 2003 
medical opinion to the effect that the post-service left 
ankle disorder is not related to service to be consistent 
with the record and the most probative evidence regarding 
etiology.  

The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  Consequently, the benefit 
sought on appeal is denied.

To the extent that the appellant raises constitutional 
issues, to include in correspondence received in May 2000, 
the United States Supreme Court has held that constitutional 
questions are not within the Board's jurisdiction.  Johnson 
v. Robison, 415 U.S. 361.


ORDER

Service connection for residuals of a left ankle injury, 
including the foot, hip, and leg is denied.  

Service connection for a low back disorder is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


